Citation Nr: 0819007	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-38 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for residuals of an injury 
of the eye.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1997 to July 
2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated April 2007.  


FINDING OF FACT

The veteran's current eye disorders including an old retinal 
hole, central corneal scar not affecting vision, and 
astigmatism were not related to active service.  Refractive 
errors of the eye are not a disability for which VA 
compensation is paid.


CONCLUSION OF LAW

Residuals of an injury of the eyes were not incurred in, or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in May 2003, May 2007, and October 2007 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in 
their possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


Analysis

The veteran contends that he has residuals of an eye injury 
related to an incident during active service when he got 
chemicals into his eyes.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  Refractive errors of 
the eyes are not considered disabilities for VA compensation 
benefits.  Id.

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Review of the veteran's service medical records revealed that 
in December 1998 and March 1999, the veteran wore corrective 
lenses but had otherwise normal eye examinations.  In October 
1999, the veteran had oven cleaner sprayed in his eyes.  He 
reported immediate burning, after which he flushed his eyes 
for 10 minutes.  The veteran also complained of mild halos 
around objects.  Examination revealed mild erythma around the 
left orbit, but full range of motion.  An assessment noted 
ocular chemical splash and treatment was to rinse the eyes 
for 10 minutes and return as needed if symptoms increased or 
changed.  

The veteran was afforded an OTC ophthalmic examination in May 
2005.  The examiner noted that the ocular surface was 
disturbed with punctuate keratopahty, with more on the left 
than on the right.  This was consistent with a desiccating 
ocular surface with increased tear break up time.  This was 
also consistent with a complaint of foreign body sensation 
most of the time.  The examiner stated that although the 
veteran did not have keratoconjunctivitis sicca, he did have 
some mild symptoms of surface dry eye.  The examiner further 
opined that the veteran could have some chronic damage of the 
ocular surface following a severe conjunctival injury from a 
chemical spill, but that fortunately, the ocular structures 
were essentially normal and visual acuity was minimally 
affected.

The veteran was afforded a second VA examination in July 
2007.  The veteran complained of vision that got steadily 
worse without glasses over the past few years.  The veteran 
reported getting degreaser in his left eye for which he was 
treated.  He stated that everything was blurry for 12 to 15 
hours immediately after, and then resolved.  The veteran also 
reported that after leaving the navy, he got a foreign body 
sensation in the left eye with no pain while working in 
construction.  The veteran visited the emergency room and the 
doctor pulled something out of his eye.  No other treatment 
or medical was used.  Physical examination revealed no 
evidence of flashes, surgeries, diplopia, loss of vision, 
redness, or tearing in his eyes.  He did have floaters in his 
left eye but had no changes in the past year.  The examiner 
provided the following diagnoses:  Stable old retina hole in 
the left eye; a stable central corneal scar in the left eye 
that does not appear to affect vision; and astigmatism.  The 
examiner also noted that the headaches appeared to be related 
to a combination of convergence insufficiency and possible 
over-minus left eye in his current glasses.  

An October 2007 addendum to the July 2007 VA examination 
noted that it was not likely that the veteran's eye 
conditions were related to the chemical injury he sustained 
during his active service.  The examiner stated that the eye 
clinic saw no need to provide additional treatment as the 
injury was mild and was expected to heal.

While the veteran had an injury to his eyes due to a chemical 
splash during active duty, there is no objective medical 
evidence linking the veteran's injury in service to his 
current eye disorders.  While the May 2005 examination stated 
that the veteran could have some chronic damage of the ocular 
surface following a severe conjunctival injury from a 
chemical spill, this opinion was too speculative to link the 
current disorders to service.  See Tirpak v. Derwinski, 2 
Vet. App. 609. 610 (1992).  Further, the October 2007 
addendum to the July 2007 examination, the VA examiner stated 
that it was not likely that the veteran's eye conditions were 
related to the chemical injury he had during service.  It is 
noted that to the extent there is refractive error, this is 
not a disorder for which VA compensation benefits are paid.  
It is not shown to be an acquired eye disorder in this case, 
and there is no current eye disorder related to the in-
service injury.

As there is no objective medical evidence showing a nexus 
between the veteran's chemical injury during service and his 
current disorders, the Board must find that there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  Consequently, the claim of service connection must 
be denied.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of an injury of the eye is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


